DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 8, 11-13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20180351439 A1 to Jahnke et al. 
Regarding claim 1, Jahnke et al. discloses an assembly comprising:
a gearbox (Fig. 5B: 193) comprising a gearbox output shaft (4); 
a generator (95) comprising a rotor (inside generator) that is coupled to the gearbox output shaft (4); and 
a current measuring module (97) located between the gearbox (193) and the generator (95), the current measuring module comprising: 
an electrical pickup mounted to the electrical power generating assembly, wherein the electrical pickup includes an electrical contact that engages with a slip ring associated with the rotor ([0051]: collector ring);
 a first current measuring device (Fig. 8: 96) mounted with respect to the electrical pickup to detect current flowing at least through the electrical pickup; and 
a second current measuring device (98; [0081]) mounted with respect to the electrical pickup to detect current flowing through at least a component associated with the gearbox output shaft.
Regarding claim 2, Jahnke et al. discloses the current measuring module is provided as an integrated unit [0071].
Regarding claim 8, Jahnke et al. discloses a control system in operative communication with the current measuring module, wherein the control system is configured to identify, based on the current detected by the first and/or second current measuring device, anomalies in the detected current [0076].
Regarding claim 11, Jahnke et al. discloses the electrical pickup comprises a brush module [0054].
Regarding claim 12, Jahnke et al. discloses the brush module comprises one or more linear brushes (Fig. 3: 32).
Regarding claim 13, Jahnke et al. discloses the one or more linear brushes (Fig. 3: 32) extend along an axis that is generally aligned with a rotational axis of the rotor (4).
Regarding claim 15, Jahnke et al. discloses a wind turbine comprising a wind turbine tower, a nacelle rotatably coupled to the tower, a rotating hub mounted to the nacelle, and a plurality of wind turbine blades coupled to the hub, wherein the nacelle comprises the electrical power generating assembly of claim 1 (Fig. 5B and [0050] describe use in a windmill).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 9-10, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180351439 A1 to Jahnke et al. in view of US 20140320109 A1 to Bankestrom.
Regarding claims 3-4 and 17, Jahnke et al. discloses an assembly as described above. 
However, it fails to disclose the limitations from claims 3-4 and 17.
Bankestrom teaches:
each of the first and second current measuring devices (Fig. 1: 114 and 116) comprises an elongate sensing element arranged to substantially encircle a generator rotor shaft (106).
each of the first and second current measuring devices comprises a Rogowski coil [0046].
the first current measuring device and the second current measuring device are concentrically arranged (114 and 116 share a common center of axis from 106).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the Rogowski coils as described by Bankestrom to the current measuring devices disclosed by Jahnke et al.
One would have been motivated to do so to simplify integration of current measurement into the assembly. Refer to Bankestrom, [0019].
Regarding claims 9-10, Jahnke et al. discloses an assembly as described above. 
However, it fails to disclose the limitations from claims 9-10.
Bankestrom teaches:
the difference in the currents measured by the first and second current measuring device corresponds to the 'stray current' accumulated in the electrical contact ([0001] and [0016]).
protective action is taken if the difference in the currents measured by the first and second current measuring device exceeds a predetermined threshold [0024-0026].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the protective action as described by Bankestrom to the assembly disclosed by Jahnke et al.
One would have been motivated to do so to protect the assembly from stray currents. 
Regarding claim 14, Jahnke et al. discloses an assembly as described above. 
However, it fails to disclose the one or more linear brushes are carbon fibre brushes.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the one or more linear brushes be made of carbon fibre brushes, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
One would have been motivated to do so to add structural integrity to the brushes. 

Allowable Subject Matter
Claims 5-7 are allowed.

Response to Arguments
Applicant's arguments filed 7/1/2022 have been fully considered but they are not persuasive.
In response to Applicant’s argument of “the Examiner fails to identify what component in Janhke corresponds to the "electrical pickup" or to the "electrical contact."”, the Examiner disagrees. The electrical pickup and the electrical contact are still disclosed as reference character 97 in Jahnke. Fig. 5B shows that the sensor 97 is located on generator 95 in order to pick up parameters of the rotor. The Examiner pointed to paragraph [0051] to show that Jahnke discloses a collector ring of the generator and that the sensor 97 would have electrical contacts in order to sense the rotating part of the generator. 
In response to Applicant’s argument of “the Examiner points to one component (the signal acquisition assembly (97)) as the "current measuring module" and points to the elements (i.e., elements 96 and 98) associated with another component (i.e., the monitoring system (94)) to arrive at the claim. Such switching between components is not a proper basis on which to support a rejection”, the Examiner disagrees. Fig. 5B and reference character 97 were used to show the location of the module. Fig. 8 shows a more in-depth version of the module. Jahnke discloses that 97 and 94 are both used together in paragraph [0080], “the monitoring system 94 may be used with other devices that include a rotating shaft susceptible to stray voltages in the rotating shaft with or without a grounding apparatus” (which is described as 07). Therefore, they are similar modules that measure parameters and located in the same location. 
In response to Applicant’s argument of “Applicant fails to see how Janhke discloses such an integrated unit, especially in light of the rejection referring two different components to make up the elements of the current measuring module”, the Examiner disagrees. Jahnke discloses this in paragraph [0071] and Fig. 6 wherein the module is integrated as a whole as reference character 81. Furthermore, as discussed above, modules 97 and 94 are used together and are therefore included in the monitoring system 81. 
Conclusion
































THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET P NGUYEN whose telephone number is (571)272-9457. The examiner can normally be reached M-F 12-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET P NGUYEN/Primary Examiner, Art Unit 2832